Case 0:19-cv-60871-AHS Document 18 Entered on FLSD Docket 08/02/2019 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION


  CAROLYN DYKES
  INDIVIDUALLY AND ON BEHALF OF
  ALL OTHERS SIMILARLY SITUATED,

                Plaintiffs,

  v.                                                Civil Action No. 0:19-CV-60871-WPD

  VALENTINE & KEBARTAS, LLC,

              Defendant.
  ________________________________________________

                     JOINT RESPONSE TO ORDER TO SHOW CAUSE

         Plaintiff, CAROLYN DYKES, INDIVIDUALLY AND ON BEHALF OF ALL

  OTHERS      SIMILARLY       SITUATED     (“Plaintiff”),   and   Defendant,   VALENTINE           &

  KEBARTAS, LLC (“Defendant”), by and through undersigned counsel, hereby respond to this

  Court’s Order to Show Cause [DE 16] and state as follows:

         1.     Counsel had agreed to a mediator on July 25th, but there was a

  miscommunication as to which party was preparing and submitting this notice.

         2.     The parties apologize for not submitting their choice of mediator on or before

  Thursday, July 25, 2019.

         3.     A Notice of Mediator Selection [DE 17] was filed on July 29, 2019.

         WHEREFORE, the parties respectfully request this Court enter an Order discharging the

  Court’s Order to Show Cause [DE 16].




                                                                                     304129930v1 A2022
                                                1
Case 0:19-cv-60871-AHS Document 18 Entered on FLSD Docket 08/02/2019 Page 2 of 2

  Dated: August 2, 2019                    Dated: August 2, 2019

  PLAINTIFF,                               DEFENDANT,
  CAROLYN DYKES                            VALENTINE & KEBARTAS, LLC

  By: /s/ Brian L. Bromberg                By: /s/Barbara Fernandez
  Brian L. Bromberg                        Barbara Fernandez
                                           Peter A. Hernandez
  Bromberg Law Office, P.C.                Hinshaw & Culbertson LLP
  26 Broadway, 21st Floor                  2525 Ponce de Leon Blvd
  New York, NY 10004                       Coral Gables FL 33134
  Tel: (212) 248-7906                      Tel (Fernandez): (305) 428-5031
  Fax: (212) 248-7908                      Tel (Hernandez): (305) 428-5071
  Email: brian@bromberglawoffice.com
  (Admitted Pro Hac Vice)

  Veronica L. Robinson
  Law Offices of E.F. Robinson
  Fla. Bar. No. 0074292
  7101 W. Commercial Blvd., Suite 4A
  Fort Lauderdale, Florida 33319
  Tel: (954)840-5301
  Fax: (954)337-9215
  Email: vrobinson@erobinsonlaw.com

  Thomas R. Breeden
  Thomas R. Breeden, P.C.
  10326 Lomond Drive
  Manassas, VA 20109
  Tel: (703) 361-9277
  Fax: (703) 257-2259
  Email: trb@tbreedenlaw.com
  (Admitted Pro Hac Vice)




                                                                       304129930v1 A2022
                                       2
